Title: [Diary entry: 24 March 1769]
From: Washington, George
To: 

24. Returnd home from my Journey to Frederick &ca. and found that the Hound Bitch Maiden had taken Dog promiscuously. That the Bitch Lady was in Heat & had also been promiscuously lined, & therefore I did not shut her up—That Dutchess was shut up, and had been lind twice by Drunkard, but was out one Night in her heat, & supposd to be lind by other Dog’s—that Truelove was also in the House—as was Mopsy likewise (who had been lind to Pilot before she was shut up).